Mr. Justice Mulkey, dissenting: I regret that I am unable to concur in the conclusion reached in this case by a majority of the court. If I were to consult my feelings alone, I would most certainly suffer the case to pass in silence, without even noting my dissent upon the record; but a sense of official duty will not permit this course. I therefore deem it proper to state, in as few words as I conveniently can, the general view I have of the case as it appears, from the evidence, to me. Taking the most favorable view of the case, after giving Appleton the benefit of all doubts, the simple, unvarnished facts are, in substance, these: The relator, an attorney of the Chicago bar, -for his own convenience, and to accomplish certain purposes of his own, conveyed to Appleton, a brother attorney of the same place, in trust, certain real estate in Chicago, where both parties then lived, and still live, by means of which conveyance the relation of trustee and cestui que trust was established between them. The declaration of trust executed by Appleton to Hughes was not recorded, but the conveyance was, so that the record showed the absolute title to be in Appleton. Some time after the transfer, Appleton, claiming to have incurred some expenses on account of the trust property, mortgaged the same, to secure a loan to himself of $1000, and aiiproqtriated the money to his own use. Not satisfied with the fruits of this flagrant breach of duty, which was largely in excess of any claim, or pretended claim, he then had against Hughes on account of the property, he subsequently took up this mortgage, and at the same time executed another, to secure an additional loan to himself of $1500. His rapacity being still unsatisfied, he finally sold and conveyed the property out and out, for $6000, no part of which has ever been paid to Hughes. All this W'as done without the knowledge or consent of Hughes, and in palpable violation of his rights. If the trust property had been converted into money, and placed by Hughes into Appleton’s hands, and the latter had appropriated the proceeds in the same manner he did the land itself, Appleton would, under our statutes, clearly have been guilty of larceny, and, so far as the moral turpitude of the two acts is concerned, it is manifest there is no difference between them. To the case thus clearly made out against the respondent, he interposes the technical defence that in appropriating the relator’s property to his own use in the manner we have seen, he was acting merely as trustee, and not as an attorney, and upon this ground alone the majority of the court have mercifully permitted him to escape. This defence so forcibly reminds me of the old story of the profane bishop, who had the good fortune to be a duke also, I can not refrain from telling it. An acquaintance, who happened to overhear him using profane language, asked him how it was that he, being a bishop, could be guilty of swearing. “Ah, my friend, ” replied his reverence, “I swear as a duke, and not as a bishop. ” “But, ” retorts the other, “when the devil comes to get the duke, what will become of the bishop?” So in this case, -when his satanic majesty calls for Appleton, the trustee, I should like to know what will become of Appleton, the lawyer. Under our statute no one can legally procure a license to practice law in this State without first procuring a certificate of good moral character from some court of record. By this requirement it is evident the legislature intended that no one should be admitted to the bar who was not, in truth and in fact, a good, moral man; and if this be an essential condition, as it certainly is, to one’s admission to the bar in the first instance, it is certainly equally essential that he should maintain this character after he has been once admitted, and I maintain that whenever his conduct is such, whether he is acting professionally or otherwise, as to demonstrate that he is not an honest man, he should be disbarred, for by becoming or being dishonest he violates the essential condition upon which he was admitted, and forfeits all claims to recognition among his professional brethren or by the courts of the State. But, outside of this statutory requirement, it is manifest a man who is not honest and honorable in all his business relations, whatever may be his qualifications otherwise, is clearly unfit for the discharge of the grave, and often delicate, responsibilities which the practicing attorney is, from day to day, required to assume. The highest conceivable interests are intrusted to his care. Fortune, reputation, liberty, and even life itself, are placed in his hands. This being so, it is manifest no one should be permitted to practice law who is not strictly honest. To permit it to be done is not only unjust to the community at large, but it is especially unjust to the profession itself, as the reputation of all must suffer more or less from it. It gives color to the popular idea that obtains in the minds of many, that lawyers, as a class, are a set of mere sharpers and tricksters. The better class of the bar of this State occupy a high moral plane, and as an humble member of this court I feel it my duty to lend them all the encouragement and aid within my power to maintain the high standard of professional ethics which they have established, and which has cast so much lustre on the Illinois bar; and this can only be done by holding all, from the highest to the lowest, without' regard to their social connections, to a strict accountability for every substantial breach of moral duty which shows a disregard for common honesty.